Citation Nr: 1758769	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 2008 to February 2009 and from January 2010 to April 2011, including in combat in Afghanistan in support of Operation Enduring Freedom.  He also had additional unverified Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied, in pertinent part, the Veteran's claim of service connection for a dental disability (which was characterized as teeth grinding).  The Veteran disagreed with this decision in January 2013.  He perfected a timely appeal in February 2014.  A videoconference Board hearing was held in May 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page.


FINDING OF FACT

The evidence does not show that the Veteran experiences any current dental disability which is attributable to active service.


CONCLUSION OF LAW

A dental disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1721, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a dental disability (which he characterized as teeth grinding in his sleep) during active service.  He specifically contends that he began grinding his teeth while on active service and experiences current disability due to teeth grinding which is related to service.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a dental disability.  Despite the Veteran's assertions to the contrary, the record evidence does not show that he experiences any current dental disability which could be attributed to active service or any incident of service.  The Board notes initially that dental disabilities for which service connection is available (for outpatient treatment purposes only) include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DC's 9900-9916.  The Veteran does not contend - and the record evidence does not show - that he experienced any of the dental disabilities listed in the Rating Schedule for which service connection is available (for outpatient treatment purposes only) while he was on active service.  Id.  His service treatment records show that he was found to be dentally acceptable for enlistment on to active service at his enlistment physical examination in May 2008, prior to his entry on active service in September 2008.  At his final separation physical examination in January 2011, prior to his separation from service in April 2011, the Veteran reported only that he experienced cavities.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board next notes that the Veteran must have sustained a combat wound or other in-service trauma to establish entitlement to service connection for a tooth.  38 U.S.C. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  The Veteran does not contend - and the record evidence (his available service treatment records) does not show - that he incurred a combat wound or other in-service dental trauma, including while he was in combat in Afghanistan, in order to establish service connection for a tooth.

The post-service evidence also does not support granting the Veteran's claim.  It shows instead that he currently does not experience any of the dental disabilities listed in the Rating Schedule for which service connection is available (for outpatient treatment purposes only).  38 C.F.R. § 4.150, DC's 9900-9916.  This finding is in accord with findings obtained at the Veteran's VA dental examination in May 2011.  At this examination, the VA dentist specifically found that none of the dental disabilities listed in the Rating Schedule were present on examination of the Veteran.  This dentist diagnosed the Veteran as having myofascial pain associated with the parafunctional habit of grinding teeth at night.

The Veteran testified at his Board hearing that he initially was treated for teeth grinding on active service after returning from a tour of duty in Afghanistan and received a mouth guard.  He also testified that he chewed through this first mouth guard in his sleep after a few weeks of use.  See Board hearing transcript dated May 24, 2017, at pp. 3-4.  He testified further that his constant teeth grinding resulted in multiple chipped teeth and frequent private outpatient dental treatment.  Id., at pp. 5.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a dental disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board acknowledges that the Veteran has reported consistently that he experiences painful teeth grinding at night while sleeping which requires ongoing dental treatment because of damage to individual teeth.  Nevertheless, the fact remains that teeth grinding is not considered a dental disability for VA disability compensation purposes.  38 C.F.R. § 4.150, DC's 9900-9916.  The Veteran also does not contend - and the record evidence does not show - that he experiences any other dental disability for which service connection is available (for outpatient treatment purposes only).  Id.  He otherwise has not identified or submitted any evidence demonstrating his entitlement to service connection for a dental disability.  In summary, the Board finds that service connection for a dental disability is not warranted.


ORDER

Entitlement to service connection for a dental disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


